DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 5/11/2021 is acknowledged.  Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 requires that the tungsten film is formed on the exposed surface of the base, but according to how the claim is written, the nitride barrier layer should be covering the exposed surface of the base.  It is indefinite as to where the tungsten film should be formed based on the claim language.  It is likewise unclear what “selectively” is meant with regard to the claim language and what this entails.
	Claim 2 requires differences in the incubation time of a film.  It is unclear how the film itself would have an incubation time.  The gas for forming the film would be able to have an incubation time, however.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1- is/are rejected under 35 U.S.C. 103 as being unpatentable over Narishima (JP 2008-192835 A) in view of Cho et al. (US 6287964 B1) and Bamnolker et al. (US 2015/0348840 A1).
	As to claim 1, Narishima teaches a film formed on the surface of a base (520 on 510) with a penetration portion 530, forming a barrier metal film 550 in the penetration portion, and forming a tungsten film 560 at least in the penetration portion as shown in the Figures.  Narishima does not teach that the barrier layer is thicker at the bottom of the penetration portion than at the sides.  Narishima does however teach that the thickness of the barrier film is necessary to prevent deterioration of the lower layers due to fluorine species (p2 of provided translation).  
	Cho et al. teaches formation of a tungsten layer inside a penetration portion of a similar film (12)formed on a base (11) where the barrier layer (14) made of metal nitride is formed with the bottom having a larger thickness than the sides as shown in Fig. 2B. that is stated to naturally occur during deposition into particular penetration portion shapes/dimensions (col. 4 lines 10-25).  Therefore, it would be obvious to one of ordinary skill in the art at the time of filing that having a greater thickness of the barrier layer would naturally occur due to the shape of the penetration portion and thus is dependent upon reaction conditions such as substrate and etching type or shape.  Having a greater thickness would be beneficial in Narashima as well given the discussion on having a larger thickness gives more protection to the base, and Narashima mainly desires protection of the base from fluorine or corrosive species (p2).
	Narishima includes a tungsten fluoride gas with reducing agent instead of a tungsten chloride (p3).  Bamnolker et al. teaches formation of similar films with tungsten gapfill that uses tungsten chloride instead of fluoride with its reducing gases in paras 0022-0024 to avoid harmful fluorine effects.  It is noted that the barrier layer as disclosed above is still needed to protect from other harmful species in paras 0026-0027.  Therefore, it would have been obvious to one of ordinary skill in the art at the time 
	As to claim 2, as discussed above, a person skilled in the art could readily contemplate a barrier film formed in the penetration portion that is formed on the bottom on the base to prevent damage to the substrate rather than the surface of the penetration portion.
	As to claim 3, the nitride film is as claimed (p1 of Narishima, for example).
	As to claim 4, the film on the bas is silicon oxide (p 6 of Narishima).
	As to claim 5, Bamnolder teaches ALD in paras 0022-0027.
	As to claim 6-8 the tungsten film is formed as shown in the Figures of all 3 references.  Notably, in several stages as in the Figures of Cho.
	As to claims 9-10, Bamnolder teaches these gases in paras 0022-0027, for example.
	As to claims 11-12, the trench is as shown as layers are deposited and meets the claim language as broadly claimed in the Figures of Cho.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715